 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization named below claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All employees of the Roswell, New Mexico, operation of F. M.Reeves and Sons, Inc., excluding supervisors, salesmen, watchmen,carpenters, plant clerical and office clerical employees as defined inthe Act.[Text of Direction of Election omitted from publication.]tions thus substantially affect the national defense(Maytag AircraftCorp.,110 NLRB594), and theBoard's dismissal of the petition in the recent previous proceeding involvingthe Employerwas obviouslydue to an incomplete record, we shall at this time assert juris-diction over the Employer'sRoswell operation.Cf.Bob Morgan Motor Company, Inc.,106 NLRB 334.The Employer objects tothe use of a calender year in determining the dollar volume ofits operationsbecause in the prior proceeding the Board's frame of reference in determin-ing businessvolumewas a fiscal year.As the Board merely uses a yearly period proxi-mate to the filingof a representation petition as a yardstick for determining the impactof an employer's operationsupon commerce and, absent special circumstances not presenthere, is not concernedwith the characteristics of the annual period selected,we find nomerit in the Employer's objection.2 The Employer asserts the petitionshould be dismissed because the Petitioner's currentrepresentationinterestin the employees is insufficient,noting that about 2 months elapsedbetween thefilingof thepetition and the hearing.It is well established that the suffi-ciency of a petitioner's representationinterest is a matter for administrative determination,and the Board is administrativelysatisfiedthat thePetitioner's showing of interest herewarrants an election to determinethe employees'desires.Tube Distributors Co., Inc.andLocal 810, Steel,Metals, Alloys& Hardware, Fabricators&Warehousemen,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioner.Case No. 2-RC-6152.April 00, 1955SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election dated December18, 1953,1 amended on January 12, 1954, and further amended on No-vember 1, 1954,2 an election was conducted on November 30, 1954,under the direction and supervision of the Regional Director for theSecond Region.At the conclusion of the election, the parties werefurnished with a tally of ballots which shows that, of approximatelyi Tube Distributors Co., Inc,2-RC-6152, December 18, 1953, not reported in printedvolumes of Board Decisions and Orders.2The election was postponed because of pending unfair labor practice charges.112 NLRB No 47. TUBE DISTRIBUTORS CO., INC.29739 eligible voters, 37 cast ballots, of which 16 were for the Petitioner,12 were cast for Amalgamated Union, Local 649, UAW-AFL, Inter-venor herein, and 9 were challenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director, pursuant to the Board'sRules and Regulations, conducted an investigation and, on December28, 1954, issued and served upon the parties his report on objectionsand challenges.On January 5, 1955, the Petitioner filed exceptions tothe Regional Director's report.Upon the basis of the entire recordin this case, the Board makes the following :FINDINGS OF FACTIn his report, the Regional Director recommended that the chal-lenge to the ballot of Edward Trotz be sustained.As no exceptions tothe Regional Director's report have been filed with respect to the fore-going challenged ballot, we hereby adopt the Regional Director'srecommendation.Wasyl Ratuszny, Frank Coyne, and Otto Schapa were challenged byPetitioner on the ground that they were permanently laid off 8 monthsprior to the election.The Regional Director's investigation disclosesthat these 3 employees and 10 other employees were laid off in May andSeptember 1954, respectively, because of lack of work.The Em-ployer considers that all of these employees were temporarily laidoff and intends to recall them shortly as soon as work is available.Indeed, two of this number have already been recalled to work.TheRegional Director further reports that the 10 employees who werelaid off in September 1954 were permitted to vote without challenge.On these facts, we adopt the Regional Director's recommendations,and shall overrule the challenges to the ballots of Wasyl Ratuszny,Frank Coyne, and Otto Schapa, and direct that their ballots be openedand counted.Sylvester Lefkowitz was challenged by the Petitioner on the groundthat he was laid off well over a year before the election and was no&longer an employee at the time of the election.The Regional Di-rector's investigation discloses that Lefkowitz worked for the Em-ployer for about 2 years.Near the latter part of 1953 he had a heartattack and was unable to keep working. It appears that the Em-ployer considers him on sick leave, and has been informed by Lef-kowitz that he has recovered from his illness and expects to returnto work. In view of the foregoing, we adopt the Regional Director'srecommendation, and shall overrule the challenge to Lefkowitz'sballot, and direct that his ballot be opened and counted.William Yarrow was challenged by the Petitioner on the groundthat he is fundamentally and primarily a gardener and not a main- 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenance employee.The Regional Director's investigation disclosesthat Yarrow takes care of the Employer's lawn and shrubbery.How-ever, when he is not working on the lawn and shrubbery, he is ex-pected to help out in the maintenance department.Moreover, dur-ing the past winter he, along with two other maintenance employees,spent most of his time on inside plant maintenance work.His rateof pay is similar to that of one of the other maintenance employees.In view of the foregoing, and as it appears that Yarrow spends asubstantial portion of his time performing regular maintenance work,and as it appears that his interests lie with those maintenance em-ployees in the unit, we shall direct that the challenge to Yarrow's bal-lot be overruled and that his ballot be opened and counted.Anthony Piagentini was challenged by the Petitioner as a super-visor.The Regional Director's investigation discloses that Piag-entini, along with employee Gardner and Yarrow, discussed above,performs maintenance work at the Employer's plant.He is guaran-teed a minimum wage, and receives overtime for working extrahours.As the most experienced employee in the maintenance depart-ment, he is consulted on material required for maintenance, and herelays orders from management to the other two maintenance em-ployees.It also appears that he possesses a key to the plant and oftenis the first to arrive and open the plant.However, others also havesuch keys and they may also open the plant.The Regional Directoralso found that Piagentini does not have authority to issue orders ofhis own to other maintenance employees, nor does lie have the au-thority to hire or discharge or to effectively recommend such action.In view of the foregoing, we find that Piagentini is not a supervisorwithin the meaning of the Act.Accordingly, we shall overrule thechallenge to his ballot.Mitchell Pietruszkiewicz was challenged by the Petitioner as asupervisor.The Regional Director's investigation discloses thatPietruszkiewicz is an hourly rated employee who has the responsibilityfor seeing that the Employer's orders are handled on the night shift.There appears to be no person with admitted supervisory authorityin the plant after about 5 : 30 p. in.Although he tells the other ware-housemen on the night shift the jobs to be performed, if any unusualproblems arise which are not covered by his instructions, lie has tocall the superintendent or the vice president in charge of production.Moreover, he has no authority over the men on the shift, and the menon this shift contact the superintendent directly on personal problemsbetween 3 p. in., the starting time for the night shift, and 5: 30 p. m.In view of the foregoing, we find that Pietruszkiewicz is not a super-visor within the meaning of the Act.Accordingly, we shall overrulethe challenge to his ballot. FANNY FARMER CANDY SHOPS, INC.299Chester Kulisz was challenged by the Intervenor on the ground thathe had been discharged before the date of the election.The RegionalDirector found that Kulisz was employed as a warehouseman untilSeptember 1954, when he was discharged. It appears that unfair laborpractice charges were later filed alleging that Kulisz was discharged inviolation of Section 8 (a) (1) and (3). In his report, the RegionalDirector states he found no merit to the charge, but was -unable to dis-miss the charge because of lack of authority, the office of GeneralCounsel then being vacant.He therefore recommended that the Boardsustain the challenge to Kulisz' ballot.However, as the 8 (a) (3)charges filed with respect to Kulisz' discharge are still pending, weshall not now resolve the challenge to Kalisz' ballot.Inasmuch as the counting of the seven ballots, the challenges towhich are hereby overruled, may determine the results of the election,we shall direct that they be opened and counted. In the event that asufficient number of ballots were cast for the Petitioner to give it amajority of all the votes cast in the election, the Regional Directoris instructed to issue a certification of representatives to the Petitioner.If a majority of all votes cast is for Amalgamated Union, Local 649,UAW-AFL, then the Regional Director is instructed to issue a certi-fication of representatives to that effect. In the event, however, thatthe above seven ballots when opened and counted, do not determine theresults of the election, we shall, at that time, resolve the challenge toChester Kulisz' ballot.[The Board directed that theReg, ional Director for the Second Re-gion shall,within ten (10) days from the dateof this Direction, openand countthe ballots of Wasyl Ratiiszny, Frank Coyne, Otto Schapa,SylvesterLefkowitz,William Yarrow, Anthony Piagentin], andMitchell Pietruszkiewicz, and serve upon the parties a revised tally ofballots, and issue certification.]MEMBERLEEDOM took no part in theconsiderationof the aboveSupplemental Decision and Direction.Fanny Farmer Candy Shops,Inc.andBakery and ConfectioneryWorkers' International Union of America,Local 12,AFL, Pe-titioner.Case No. 6-RC-1501.April 20, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harvard G. Borchardt, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.112 NLRB No 48